[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
This matter comes before the court on Defendant's Motion to Dismiss under the prior pending action doctrine.
The prior pending action is entitled Corrigan v. MerrimackMutual Fire Insurance Company, Docket No. 114762, and is dated March 13, 1998. The court will refer to this case as First Action.
The present matter, Second Case, was commenced in Small Claims Court by service upon the Insurance Commissioner on March 30, 1998. Subsequently, it was transferred to the regular docket.
The court has carefully read both of the files together with the memoranda of law. The court concludes that the cases are identical and the Motion to Dismiss must be granted.
The parties are identical in both files and both actions arise from the defendant's alleged breach of a fire insurance CT Page 10411 policy, F.P. 176-29-93, issued by the defendant to the plaintiff. Both actions arise from an alleged loss resulting from a fire that occurred on March 11, 1997. In the First Case, the plaintiff seeks reimbursement of lost rental income. The plaintiff alleges that the policy provides such coverage under Section D titled "Fair Rental Value".
In the Second Case, the same insurance policy is cited referring to Section DL-10 which compels the defendant to pay ". . . reasonable expenses incurred by any insured at our request . . . for assisting us in the investigation . . . of any claim."
The plaintiff seeks relief for an alleged breach of two sections of an identical insurance policy.
The Motion to Dismiss is, accordingly, granted.
Mihalakos, J.